IN THE SUPREME COURT OF PENNSYLVANIA
                                           EASTERN DISTRICT


         LARRY SHAW,                              : No. 169 EM 2014
                                                  :
                                 Petitioner       :
                                                  :
                                                  :
                          v.                      :
                                                  :
                                                  :
         THE DISTRICT ATTORNEY OF                 :
         PHILADELPHIA, THE ATTORNEY               :
         GENERAL OF PENNSYLVANIA, AND             :
         THE SUPERINTENDENT OF SCI-               :
         DALLAS,                                  :
                                                  :
                                 Respondents      :


                                               ORDER


         PER CURIAM
                 AND NOW, this 6th day of January, 2015, the Application for Leave to File

         Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.




A True Copy
As Of 1/6/2015


Attest: ___________________
John W. Person Jr., Esquire
Deputy Prothonotary
Supreme Court of Pennsylvania